Woodward, J. (concurring):
I concur and vote to affirm the unanimous determination of the State Workmen’s Compensation Commission that the claimant’s husband was not, at the time of the mishap which inflicted upon him mortal injury, engaged in an employment which the Legislature has designated as “hazardous.” As the result of extensive investigations, conducted under legislative authority by the so-called Wainwright Commission, the State Factory Investigating Commission and the State Department of Labor, the Legislature enacted in 1914 the Workmen’s Compensation Law (Consol. Laws, chap. 61 [Laws of 1914, chap. 41], as amd. by Laws of 1914, chap. 316), embodying a new plan, theory and basis of indemnity to workmen for loss of earnings occasioned by accidents occurring in the course of employment found to be inherently hazardous. (Matter of Rheinwald v. Builders’ Brick & Supply Co., 168 App. Div. 425, decided May, 1915.)
Within the employments determined by the Legislature to be “hazardous,” and consequently designated by it as embraced within the purview of the statute, the latter should bé beneficially construed to effectuate the legislative purpose, but it is no function of this court to extend by judicial determination the category of occupations entitled to the protection of the statute. Determination as to what employments shall be brought within the operation of the Workmen’s Compensation Law involves questions of fact and questions of policy which *620the Legislature and Governor must determine. This court is without power or information entitling or enabling it to alter or extend the legislative determination.
Groups 30 and 33 of section 2 of the statute under consideration, which enumerates and defines hazardous employments, cannot, in my judgment, be regarded as covering any employment consisting of the preparation of meat or food stuffs for cooking purposes, in the ordinary course of household duties, domestic service or the conduct of hotels or restaurants in which meats or foods are prepared and cooked for eating on the premises. These groups, as phrased by the Legislature, relate obviously to employment in industrial establishments or manufactories where meats, fruits, vegetables and similar food stuffs are prepared for sale for consumption elsewhere. The Legislature cannot fairly be deemed to have brought within the purview of group 30 or 33 those workers who sustain injury in the ordinary course of the preparation of food for cooking in the kitchens of private residences or public restaurants. If it is deemed socially desirable that the statute be extended to any of those avocations the recommendation should he addressed to the Legislature and not to the court.
Determination of Workmen’s Compensation Commission confirmed.